DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 3-4, 9-10, and 15-16 are cancelled. 
Claims 1-2, 5-8, 11-14, and 17-18 are pending.
Applicant did not provide information disclosure statement. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.



Response to Arguments
35 USC 101
Applicant's arguments filed 9/30/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejections are maintained. 

Applicant argues on page 11 

In response, Applicant has amended claim 1 to define that the apparatus sends a judged result to a mobile terminal, to enable the mobile terminal to update data used for recommendation on the mobile terminal, and further explicit that the apparatus for judging permanent area change in the electronic device acquires the location positioning information of the mobile terminal from a server, determines the probability distribution of the user accessing the permanent area based on the location positioning information of the mobile terminal, and determines a candidate set based on a probability distribution of a user accessing a permanent area.

Examiner respectfully disagrees. 

The mobile terminal and server are merely additional elements used to implement the abstract idea. The claims as cited by the Applicant merely fall under data manipulation steps of sending information, making a determination with respect to the data, and updating data. These still fall under a mental process. The Applicant has also provided additional elements in the analysis under step 2A prong one which is not correct. Prong one is too identify the abstract idea. 

	Applicant argues on page 11-13

	 As described in the present application, user permanent areas are widely used, there is an existing method that a user's permanent area is analyzed by clustering a large number of positioning points generated by the user within a specific period which requires a sufficient number of positioning points and a long time to analyze change of the user's permanent area, and the existing method is poor in timeliness and accuracy. Similar to McRo, the claimed invention enables a technical solution to quickly discover change of a user's permanent area… Thus, since the technical solution of claim 1 firstly determines the user with a high possibility of the permanent area change as a candidate user before determining whether a permanent area of a user has changed, it can more efficiently determine whether the permanent area of the user has changed, thereby more accurate and timely recommendation

	Examiner respectfully disagrees. 

	Applicant says the claimed invention provides quicker/efficient determination of permanent area changes of a user. This improvement is nested in the abstract idea of a mental process. The claimed invention merely makes a business process go faster which is not a technical solution and which is not the same of the court case of McRO.  The claimed invention is merely automating a manual process of data manipulation steps of receiving, sending, inputting, and determining data (See claim 1). Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
The claimed invention is not solving a technical problem but a business problem. The claimed invention is solving the business problem of determining user tracking and user behaviors with respect to advertising recommendations (See para 0003-0005). Determining user behaviors is a business problems that all businesses face and determining which advisements and recommendations are most relevant to them is also a business problem. A technical problem is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. In addition, the Applicant has not cited which additional elements amount to significantly more. The Applicant merely made a conclusory statement. 


USC 103

Applicant’s arguments, filed 9/30/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection. 
 



	














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-2, 5-8, 11-14, and 17-18 are directed to the statutory category of a method, apparatus, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1-2, 5-8, 11-14, and 17-18 recite a Judicial Exception. Exemplary independent claim 13 and similarly claims 1 and 7 recite the limitations of 




determining feature information corresponding to at least one candidate user; wherein the candidate user is a user who has a target permanent area, wherein the target permanent area is a permanent area that changes with a probability greater than a first preset probability threshold out of at least one permanent area of the candidate user, and the feature information corresponding to the candidate user comprises: feature information of a first access behavior of the candidate user within a first preset duration, feature information of a second access behavior of the candidate user within a second preset duration, and spatio-temporal feature information of a new access area of the candidate user within the first preset duration; 4887-8198-1494, v. 1Appl. No. 17/022,269Response to Office Action Page 8inputting the feature information corresponding to the at least one candidate user into a preset classification model to judge whether a target permanent area of the at least one candidate user is changed; and sending a judged result… acquiring location positioning information of the mobile terminal from a server; determining probability distribution of a user accessing a permanent area based on the location positioning information… and determining a candidate set from an initial set based on the probability distribution of the user accessing the permanent area; wherein the initial set comprises: user information of multiple users and at least one piece of permanent area information corresponding to the user information, and the candidate set comprises: user information of the at least one candidate user and at least one piece of permanent area information corresponding to the user information; for any permanent area of any user in the initial set, determining a preset duration threshold corresponding to the user according to the probability distribution of the user accessing the permanent area and a second preset probability threshold; and when the user does not access the permanent area corresponding to the user within the preset duration threshold, storing user information of the user and permanent area information corresponding to the permanent area into the candidate set.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of determining data as well as judging/analyzing/sending data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a processor and memory, the claims language encompasses a user determining feature information for a user, inputting the feature information into a classification model and judging whether a permanent area changes for a user and then sending the judged result. Further steps recite storing information based on if the user accesses the permanent area or not. These limitation can be done without the use of a computer. 
The claims also deal with managing users and their behaviors which deals with certain methods of organizing human activity (managing personal relationships or interactions between people)(See para 0003-0005 in Applicant’s Specification and the claims state user access behaviors ). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what the access behavior consists of such as daily number of positioning points. In another example, the dependent claims further describe the classification model, such as the classification model receiving training data to train the model. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claim 1 further recites apparatus
Claim 7 recites apparatus, processor, and memory
Claim 13 recites non-transitory computer readable program
Claims 1, 7, and 13 further recite mobile terminal and server
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0129. 
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0129. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Lehmann (US20110246404A1) Discloses a method and system for allocating users as trip accompanies provides for: creating a first trip prediction algorithm, collecting input parameters, predicting by the first trip prediction algorithm using the collected input parameters as input, at least one first trip, executing a matching method, the matching method comparing attributes of the predicted at least one first trip with attributes of at least one second trip, and allocating the first and the second user to each other as trip accompanies in dependence of the matching score of the first and second potential trip data object.

	Deluca et al. (US20180310123A1) Discloses  methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: filtering in geofence users within an area of a geofence to determine a count of qualified in geofence users within an area of a geofence; comparing the count of qualified in geofence users within an area of a geofence to a threshold and activating a notification sending process based on a result of the comparing; based on the activating and outputting to the qualified users a notification based on the filtering; and disabling the notification sending process based on a disabling criteria being satisfied.

	Milton et al. (20160019465) Discloses a process of inferring a user's reason for movement between geolocations sensed by a mobile device of the user.

	Bhati (20170228107) Discloses systems for generating a predictive action button within a graphical user interface. The system can launch an action generator that tracks a user's behavior, either directly or through the use of an action profile. User behavior can be tracked in individual applications or across multiple applications and devices.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683